J-S51008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CARL EDWARD JOHNSTON, JR.                :
                                          :
                    Appellant             :    No. 886 MDA 2020

            Appeal from the PCRA Order Entered June 11, 2020
   In the Court of Common Pleas of Bradford County Criminal Division at
                     No(s): CP-08-CR-0000763-2017


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                        FILED FEBRUARY 24, 2021

      Carl Edward Johnston, Jr. (Appellant) appeals pro se from the order

denying his petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-9546.

      In a prior decision, we recited the following facts which are relevant to

Appellant’s underlying claims for post-conviction relief:

      At trial, the Commonwealth introduced the testimony of Officer
      Nikki Hoffman of the Sayre Borough Police Department. She
      testified about her recorded interview of Appellant and about
      pictures she took of a cell phone belonging to [Ms.] Williams, the
      alleged victim. Appellant told Officer Hoffman that he invited
      Williams to his home by electronic message.            Specifically,
      Appellant and Williams communicated through Facebook
      Messenger, and Appellant’s name and picture appeared along with
      the messages he sent to Williams.          In one such message,
      Appellant invited Williams to his home to enjoy some “ice.” Officer
      Hoffman testified that “ice” is a term for methamphetamine.
      Appellant arranged to pick up Williams at her home in [], New
      York and bring her back to Appellant’s house in Sayre, Bradford
      County. Appellant also agreed to bring some methamphetamine
J-S51008-20


      with him to New York to give to Williams’ boyfriend. After
      Appellant and Williams arrived at Appellant’s house, he injected
      her with methamphetamine, and the two had sex. Appellant said
      he helped Williams inject because she had difficulty injecting
      herself.

      Derek Watkins of the Sayre Borough Police Department testified
      that in executing a search warrant for Appellant’s home, he
      discovered a baggie of empty syringes, a digital scale, a baggie of
      syringe needles, and a green leafy substance. Officer Jason Serfas
      of the Athens Township Police Department helped search
      Appellant’s home and found a suitcase in the attic containing a hot
      plate, tubing, and a gas mask. Those items, combined with others
      found throughout the house, including drain cleaner and fifty
      Sudafed pills, led the Commonwealth to charge Appellant with
      attempted production of methamphetamine.

Commonwealth v. Johnston, No. 1651 MDA 2018, at *1-2 (Pa. Super. Ct.

Nov. 14, 2019) (citations to record omitted).

      We also explained:

      On October 2, 2017, the Commonwealth charged Appellant with
      several counts of assault, including sexual assault, and several
      drug offenses. On the morning of the first day of trial, prior to
      swearing in the jury, the Commonwealth dismissed all of the
      assault charges because the alleged victim was unwilling to
      testify. At the conclusion of trial, the jury found Appellant guilty
      of the aforementioned [drug-related] counts, but not guilty of
      criminal attempt to produce methamphetamine, and the trial court
      found Appellant guilty of possession of a small amount of
      marijuana.

Id. at 1 (footnotes and citation to record omitted).

      On September 6, 2018, the trial court sentenced Appellant to an

aggregate 14 to 43 months of incarceration. This Court affirmed Appellant’s

judgment of sentence on November 14, 2019. See id. Appellant did not

petition for allowance of appeal with the Pennsylvania Supreme Court.



                                     -2-
J-S51008-20


      On December 20, 2019, Appellant timely filed the underlying pro se

petition for post-conviction relief.    The court appointed counsel (PCRA

Counsel) on January 6, 2020, and on February 28, 2020, PCRA Counsel filed

with the PCRA court a no-merit letter pursuant to Commonwealth v. Turner,

544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc).

      On March 3, 2020, the PCRA court issued notice of intent to dismiss the

petition pursuant to Pa.R.Crim.P. 907. The court found “there are no genuine

issues concerning any material fact,” and explained “the reasons for dismissal,

stated in the ‘No Merit’ letter, are hereby incorporated by reference.” Order,

3/3/20.   The court also granted PCRA Counsel’s request to withdraw from

representation. Thereafter, the court granted Appellant’s pro se request for

an extension of time to file an objection/reply.     Appellant filed a pro se

objection on March 19, 2020, and an amended pro se objection on March 31,

2020. The PCRA court dismissed the petition in its order and opinion entered

June 11, 2020.

      Appellant filed a timely appeal and court-ordered 1925(b) statement.

On August 11, 2020, the PCRA court filed an order in lieu of opinion, in which

it referenced its June 11, 2020 order and opinion addressing the reasons for

dismissal.

      On appeal, Appellant presents the same five issues he raised in his

1925(b) statement:


                                       -3-
J-S51008-20


       I. Whether the PCRA court erred when it failed to consider material
       evidence provided by Appellant in his objection to the 907 notice
       as this evidence was inconsistent with the presentation of a new
       claim, but instead, supportive of claims raised in the original
       petition[?]

       II. Whether the PCRA court erred when it determined that [Trial
       C]ounsel was not ineffective for failing to file a suppression motion
       on the grounds that no probable cause existed to enter Appellant’s
       residence, the “affidavit of probable cause” was defective because
       it was premised on false information, the affidavit failed to provide
       a time and date when the alleged incidents occurred, and when
       the charges which initiated the search of Appellant’s residence
       were dismissed, [Trial C]ounsel, who admitted he should have
       filed pretrial motions failed to file a motion in limine to suppress
       the evidence[?]

       III. Whether the PCRA court erred when it determined that [Trial
       C]ounsel was not ineffective for failing to object when text
       messages of [Ms.] Williams’ phone were introduced as evidence
       through Officer Nikki Hoffman as the admission of such violated
       Appellant’s Sixth Amendment right to confrontation[?]

       IV. Whether the PCRA court erred when it determined that [Trial
       C]ounsel was not ineffective for failing to object when the corpus
       delecti rule was violated[?]

       V. Whether the PCRA court erred when it determined that [Trial
       C]ounsel was not ineffective for failing to object to D.A. Barrett’s
       closing argument, as the remarks were not part of the evidence
       or testimony presented at trial[?]

Appellant’s Brief at 2 (unnecessary capitalization omitted).1

       We begin with our well-settled law that in reviewing the denial of PCRA

relief, “we examine whether the PCRA court’s determination is supported by

the record and free of legal error.” Commonwealth v. Fears, 86 A.3d 795,
____________________________________________


1 The Commonwealth advised this Court it would “not be filing a reply brief,”
and “adopts the reasoning of Trial Judge Williams in his Honor’s Opinion of
June 11, 2020, and also the reasoning of Attorney Wilson in his February 28,
2020 ‘No Merit’ Letter.” Commonwealth Correspondence, 9/28/20.

                                           -4-
J-S51008-20



803 (Pa. 2014) (quotations and citations omitted). “To be entitled to PCRA

relief, [an] appellant must establish, by a preponderance of the evidence,

[that] his conviction or sentence resulted from one or more of the enumerated

errors in 42 Pa.C.S.A. § 9543(a)(2).” Id.

       We further emphasize as a prefatory matter that “although this Court is

willing to construe liberally materials filed by a pro se litigant, pro se status

generally confers no special benefit upon an appellant.” Commonwealth v.

Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citation omitted). “To the

contrary, any person choosing to represent himself in a legal proceeding must,

to a reasonable extent, assume that his lack of expertise and legal training

will be his undoing.” Id. Instantly, Appellant’s arguments tend to be unclear

and consist primarily of general allusions to trial proceedings, Trial Counsel’s

ineffectiveness, and random case cites.       We therefore address Appellant’s

issues as best we discern them.

       In his first issue, Appellant references “material evidence” in the heading

of his argument, and claims the PCRA court erred by not holding “an

evidentiary hearing when Appellant submitted the evidence in his ‘objection’

to the 907 Notice.” Appellant’s Brief at 10. However, in his March 19, 2020

objection, Appellant primarily assails the advocacy of PCRA Counsel for filing

the Turner/Finley no-merit letter, and repeats his claim that Trial Counsel

was ineffective; in his March 31, 2020 amended objection, which consists of

two,   one-sentence     paragraphs,    Appellant   references    Trial   Counsel’s




                                       -5-
J-S51008-20



ineffectiveness.   Our review reveals no reason to disturb the PCRA court’s

determination that an evidentiary hearing was not warranted.

      Pennsylvania Rule of Criminal Procedure 907 provides for the disposition

of a PCRA petition without a hearing:

      Except as provided in Rule 909 for death penalty cases,

      (1)   the judge shall promptly review the petition, any answer by
            the attorney for the Commonwealth, and other matters of
            record relating to the defendant’s claim(s). If the judge is
            satisfied from this review that there are no genuine issues
            concerning any material fact and that the defendant is not
            entitled to postconviction collateral relief, and no purpose
            would be served by any further proceedings, the judge shall
            give notice to the parties of the intention to dismiss the
            petition and shall state in the notice the reasons for the
            dismissal. The defendant may respond to the proposed
            dismissal within 20 days of the date of the notice. The judge
            thereafter shall order the petition dismissed, grant leave to
            file an amended petition, or direct that the proceedings
            continue.

Pa.R.Crim.P. 907(1).

      “Rule 907 pre-dismissal notice affords a petitioner the opportunity to

seek leave to amend his petition and correct any material defects.          The

ultimate goal of this process is to permit merit review by the PCRA court of

potentially arguable claims.” Commonwealth v. Weimer, 167 A.3d 78, 86

(Pa. Super. 2017) (citations omitted).     Nevertheless, a petitioner is not

entitled to relief based on a PCRA court’s failure to explain the reasons

supporting its Rule 907 notice where the court provides an opportunity to

amend the pro se petition, grants the petitioner leave to submit pro se



                                     -6-
J-S51008-20


supplements, and accepts filings submitted on the petitioner’s behalf following

the issuance of Rule 907 notice. See id. (citing Commonwealth v. Albrecht,

720 A.2d 693, 709-10 (Pa. 1998) (stating that under Pa.R.Crim.P. 1507(a),

predecessor to Rule 907, there was no defect in notice of intent to dismiss

PCRA petition without hearing where petitioner was afforded both further

proceedings and opportunity to present arguments in support of his petition)).

      In this case, the PCRA court stated its Rule 907 notice that it had

considered PCRA Counsel’s “No Merit” Letter, and found “there are no genuine

issues concerning any material fact, [Appellant] is not entitled to post-

conviction relief, and no purpose would be served by any further proceedings.”

Order, 3/3/20. The notice also provided Appellant with the opportunity to file

a pro se response within 20 days. See id. As noted, Appellant submitted two

pro se responses. Accordingly, the PCRA court satisfied the requirements of

Rule 907 by providing Appellant with notice of its intent to dismiss, as well as

the opportunity to present additional arguments in support of his petition.

See Albrecht, 720 A.2d at 709-10; Weimer, 167 A.3d at 86; see also

Commonwealth v. Ousley, 21 A.3d 1238, 1246 (Pa. Super. 2011) (holding

petitioner received sufficient Rule 907 notice where notice stated that PCRA

court intended to dismiss PCRA petition for reasons discussed in counsel’s “no-

merit” letter). Accordingly, we discern no error by the PCRA court.

      In his remaining four issues, Appellant argues the ineffectiveness of Trial

Counsel. Our Supreme Court has stated:


                                      -7-
J-S51008-20


      It is well-settled that counsel is presumed to have been effective
      and that the petitioner bears the burden of proving counsel’s
      alleged ineffectiveness. Commonwealth v. Cooper, 941 A.2d
      655, 664 (Pa. 2007). To overcome this presumption, a petitioner
      must establish that: (1) the underlying substantive claim has
      arguable merit; (2) counsel did not have a reasonable basis for
      his or her act or omission; and (3) the petitioner suffered
      prejudice as a result of counsel’s deficient performance, “that is,
      a reasonable probability that but for counsel’s act or omission, the
      outcome of the proceeding would have been different.” Id. A
      PCRA petitioner must address each of these prongs on appeal.
      See Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa.
      2007) (explaining that “appellants continue to bear the burden of
      pleading and proving each of the Pierce elements on appeal to
      this Court”). A petitioner’s failure to satisfy any prong of this test
      is fatal to the claim. Cooper, 941 A.2d at 664.

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citations

modified).

      In his second issue, Appellant argues Trial Counsel was ineffective for

failing to file a suppression motion based on a defective warrant, stating that

the affidavit of probable cause supporting the warrant “did not contain the

necessary information” and “the issuing authority lacked the ability to properly

issue a search warrant.”     Appellant’s Brief at 12.     Appellant claims Trial

Counsel “admitted he failed to seek to suppress the evidence obtained

pursuant to a defective search warrant.” Id. Appellant further asserts that

“had counsel moved to suppress said evidence, it would not have been

available at Appellant’s trial [and] Appellant therefore would not have been

convicted.” Id. at 13.




                                      -8-
J-S51008-20


      Appellant’s argument is not specific as to the alleged defect. However,

our review reveals no basis to impugn the search warrant of Appellant’s home.

PCRA Counsel stated:

      [Appellant] avers that the untrue and misleading allegations in the
      search warrant were related to sexual assault charges that were
      later dismissed. This is irrelevant. The record shows clearly that
      those charges were dismissed because the alleged victim refused
      to testify.   This was confirmed in conversations with [the]
      Assistant District Attorney . . .

      Even if those charges were dismissed because they were “false,”
      it does not necessarily follow that the search warrant would be
      invalid. The search warrant contained allegations by the victim,
      Ms. Williams. They were allegations she made at the time. True
      or not, there is no reason to suggest they were intentionally
      misleading by the police, and thus should not result in
      suppression. If fact, the statements in the Affidavit are referenced
      and corroborated by the text messages referenced in the Affidavit.

      Lastly, it is also worth mentioning that even if that information
      was taken out of the search warrant, there were enough
      statements by [Appellant] which could be used as the basis for a
      search warrant which would have yielded the same results. Had
      this search warrant been denied, a new search warrant could have
      been sought with further details of the text messages and
      [Appellant’s] words at the interview. Accordingly, [Appellant] was
      not going to escape the evidence of the search of his home at trial.

No-Merit Letter, 2/28/20, at 3-4 (citations to record omitted).

      Consistent with the above assessment, the PCRA court found Trial

Counsel was not ineffective for failing to pursue suppression.       The court

concluded that Appellant “has adduced no evidence indicating that trial

counsel would have been able to make a pre-trial showing that the search

warrant affidavit’s affiant improperly included false statements in the search

warrant affidavit or that the alleged victim made, or recanted, any untruthful

                                     -9-
J-S51008-20


statements included in the search warrant affidavit.” PCRA Court Opinion,

6/11/20, at 8. Appellant’s second issue lacks merit.

       In his third issue, Appellant claims Trial Counsel was ineffective for

failing to object to the admission of text messages from Ms. Williams’ cell

phone because Ms. Williams did not testify at trial. Appellant’s Brief at 18.

Appellant claims the admission violated the Confrontation Clause and was

hearsay. Id.

       While Trial Counsel did not specifically raise an objection based on the

Confrontation Clause, he did object both on the basis that the messages were

unauthenticated, and on the basis they were hearsay.2 N.T., 6/5/18, at 40-

42. In ruling they were not hearsay, the trial court stated, “We’re not really

worried what Ms. Williams would say as far as the truth of what she was

saying, but it’s what [Officer Hoffman] — her investigation led her to believe

. . . We’re talking about her investigation. This is her understanding based on

all the information that she really had either from your client or from Ms.

Williams.” Id. at 42. Moreover, as PCRA Counsel explained:

       The out of court statements of the victim, Ms. Williams, that were
       introduced against [Appellant] at trial, were accompanied by his
       own admissions. We are talking about a conversation that
       involved [Appellant] in his own words. Using [Appellant’s] own
       words against him cannot violate the Sixth Amendment
       Confrontation Clause.
____________________________________________


2 On direct appeal, Appellant argued the trial court erred in admitting the
messages because they were unauthenticated and hearsay. Johnston,
supra at *3. We found the messages were sufficiently authenticated but
found the hearsay issue waived. Id. at *3 and *3 n.5.

                                          - 10 -
J-S51008-20



      Furthermore, even if this had been objected to and even if it had
      been kept out at trial, the underlying conviction would have likely
      still taken place. The results of the search warrant were that
      evidence of drugs and drug paraphernalia were found.
      [Appellant’s] own words which were also properly admitted at trial
      in a separate interview also established the basis for the search,
      and his knowledge of the drug-related items. In context, the jury
      had every right to conclude beyond a reasonable doubt
      [Appellant] was guilty.

No-Merit Letter at 7-8 (citations to record omitted).

      The PCRA court shared PCRA Counsel’s view. The court concluded “the

statements were properly admitted into evidence . . . as exceptions to the

hearsay rule, viz., statements of a party opponent under the provisions of

Rule 803(25) of the Pennsylvania Rules of Evidence. . . . [T]he statements are

not hearsay, the 6th Amendment is not implicated, and Petitioner’s claim fails.”

PCRA Ct. Op. at 12. Here, contrary to Appellant’s assertion, the record reflects

Trial Counsel did object to the admission of the text messages on the basis of

hearsay, and the trial court overruled the objection. The record supports the

finding that admission of the messages did not violate the 6th Amendment,

and we will not fault counsel for failing to make an unmeritorious objection.

See Commonwealth v. Floyd, 484 A.2d 365, 368 (Pa. 1984) (“it is not an

‘unreasonable strategy,’ to refrain from making nonmeritorious objections.”)

(citations omitted). Appellant’s third issue lacks merit.

      In his fourth issue, Appellant contends Trial Counsel was ineffective for

“failing to object to Appellant’s statement/interview being used as evidence

by the Commonwealth without any independent evidence of a crime by

                                     - 11 -
J-S51008-20


Appellant in violation of the corpus delicti rule.”    Appellant’s Brief at 24

(unnecessary capitalization omitted). We disagree.

      We have stated:

      The corpus delicti rule is a rule of evidence. Our standard of
      review on appeals challenging an evidentiary ruling of the [trial]
      court is limited to a determination of whether the court abused its
      discretion.

            The corpus [delicti] . . . rule places the burden on the
            prosecution to establish that a crime has actually
            occurred before a confession or admission of the
            accused connecting him to the crime can be admitted.
            The Commonwealth need not prove the existence of a
            crime beyond a reasonable doubt as an element in
            establishing the corpus delicti of a crime, but the
            evidence must be more consistent with a crime than
            with [an] accident. The corpus delicti, or “body of the
            crime,” may be proven by circumstantial evidence.

      Our Court has explained:

            Establishing the corpus delicti in Pennsylvania is a
            two-step process. The first step concerns the trial
            judge’s admission of the accused’s statements and the
            second step concerns the fact finder’s consideration of
            those statements. In order for the statement to be
            admitted, the Commonwealth must prove the corpus
            delicti by a preponderance of the evidence. In order
            for the statement to be considered by the fact finder,
            the Commonwealth must establish the corpus delicti
            beyond a reasonable doubt.

      Simply put, the Commonwealth cannot convict a defendant solely
      upon their confession.

Interest of G.E.W., 233 A.3d 893, 900 (Pa. Super. 2020) (quotation marks

and citations omitted).

      Once again, PCRA Counsel aptly addressed Appellant’s issue:


                                     - 12 -
J-S51008-20


      [Appellant’s] complaint that trial counsel was ineffective for failing
      to object to the admission of [his] interview or statement in
      violation of the corpus delicti rule is without merit.

      It is true that the Commonwealth typically presents the body of
      the crime before statements from [a defendant]. That is the
      proper order of proof. However in this case, that proper order was
      not followed. Rather, the Commonwealth introduced an interview
      of [Appellant] first, introduced the text message that involved
      [Appellant’s] communications before introducing the results of the
      search warrant when police went to the home of [Appellant] and
      found the contraband that lead to these charges.

      Was this objectionable? Yes, it was.

      However, the undersigned believes that this argument is not
      worthy of PCRA relief. While counsel for [Appellant] could have
      objected, it would have made no difference in the end. The
      Commonwealth could have just as easily re-ordered their proof.
      The order of proof and the satisfaction of the corpus delicti rule is
      in the sound discretion of the trial judge, like other evidentiary
      issues. Commonwealth v. Smallwood, 497 Pa. 476, 442 A.2d
      222[, 225-26] (1982).

      It appears from reading the transcript from the trial that the
      Commonwealth was simply seeking to tell a story in a
      chronological way that made sense to the jury. This suspicion was
      confirmed when I reviewed the District Attorney’s trial notes.
      Failing to do so would have left [the jury] confused and perhaps
      not understanding all of the evidence in context. It is noteworthy
      that this apparently benefited [Appellant], because in the end they
      did not find him guilty of the felony of criminal attempt to operate
      a meth lab.

No-Merit Letter at 5-6 (citations to record omitted).

      We have reviewed the record and agree with PCRA Counsel’s

assessment.    On direct appeal, this Court found the evidence sufficient to

sustain Appellant’s convictions.     Johnston, supra at *1-2.          Thus, the

Commonwealth met its burden to prove corpus delicti. In Smallwood, under


                                     - 13 -
J-S51008-20


analogous circumstances, our Supreme Court held trial counsel was not

ineffective for failing to make a corpus delicti objection, where the only result

would have been the Commonwealth’s reordering of their proof. Smallwood,

442 A.2d 225-26. Appellant’s fourth issue is meritless.

      In his fifth and final issue, Appellant complains Trial Counsel was

ineffective for failing to object to the Commonwealth’s closing argument.

Appellant’s Brief at 31-33. Specifically, Appellant asserts the Commonwealth

falsely stated there were “a lot of hypodermics” and methamphetamine found

in Appellant’s residence. Id.; see also, N.T., 6/5/18, at 84.

      To establish arguable merit for a claim that counsel was ineffective in

failing to object to a prosecutor’s comments to the jury, a defendant is

required to show more than mere overzealous advocacy:

      It is within the discretion of the trial court to determine whether a
      defendant has been prejudiced by misconduct or impropriety to
      the extent that a mistrial is warranted. Comments by a prosecutor
      do not constitute reversible error unless the unavoidable effect of
      such comments would be to prejudice the jury, forming in their
      minds a fixed bias and hostility toward the defendant such that
      they could not weigh the evidence objectively and render a true
      verdict.

Commonwealth v. Bronshtein, 691 A.2d 907, 917 (Pa. 1997) (citations

omitted).

      As to closing arguments, they

      must be considered in the context of the entire . . . summation,
      and allegations of prosecutorial misconduct will not warrant the
      grant of a new trial unless they are such as to arouse the jury’s
      emotions to such an extent that it is impossible for the jury to
      reach a verdict based on relevant evidence.

                                      - 14 -
J-S51008-20



Id. (citation omitted). Prosecutors may employ reasonable “oratorical flair”

in their statements to the jury. Id. Additionally, where the trial court clearly

instructs the jury that the prosecutor’s comments are not evidence, we

presume the jury followed the instruction. Id.

          In its Rule 1925(a) opinion, the PCRA court found this claim lacked merit

because although the Commonwealth’s statements may not have been

“crystal clear,” they were not prejudicial given the context and evidence

presented at trial.     PCRA Ct. Op. at 11. We agree.        The evidence at trial

established that baggies found in Appellant’s residence once contained

needles used in syringes, as well as the syringes themselves; in addition, there

was evidence of methamphetamine activity in the home, and Appellant’s own

words in text messages and his statement to police evince Appellant’s

possession of both hypodermics and methamphetamines.              N.T., 6/5/18, at

32-33, 37. Thus, the PCRA court did not err in finding that Trial Counsel was

not ineffective for failing to object to the prosecutor’s statements, because the

objection would have been overruled. Appellant’s fifth claim does not merit

relief.

          Order affirmed.




                                        - 15 -
J-S51008-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/24/2021




                          - 16 -